date ec - 20c department of the treasury internal_revenue_service washington d c contact person identification_number telephone number tb ob employer indentification number sin a o w a l i dear sir or madam this is in reply to a ruling_request dated date as amended by a letter dated date with respect to a proposed transfer of assets from btoc b is currently a nonprofit corporation recognized as exempt under sec_501 of the code and is classified as a private_foundation b was formed exclusively for charitable purposes and to implement the charitable goals of its principal donor a c will operate as a nonprofit grant making organization focusing on organizations that provide medical_research medical education and community assistance to the needy human services and wildlife habitat preservation all grants made by c shail only be made in the state where c was formed also distributions by c shall be subject_to the following limitations no distributions to religious organizations for religious purposes or to a church no distributions for political activities of any kind no distributions to any community_foundation or similar organizaiton no distributions to individuals no funds shall be used to pay salaries of individuals and distributions cannot be used for attending conventions or other similar activities awarding of funds does not entitle the recipient to receive the same funds in the future ais the principal contributor to b b's funds have been supplemented by its earnings b will accept donations from the general_public but has not received any yet and you anticipate that a will continue to be its principal contributor since b’s inception it has made annual or more frequent distributions to organizations_exempt_from_taxation under sec_501 c of the code the board_of directors has developed specific goals and patterns of giving since its inception these charitable goals and i -2- patterns carry out the charitable goals of a and the other directors aand the other directors intend to insure that their charitable giving goals and patterns continue beyond their lifetimes the board members are specifically concerned that future board members could easily change the existing charitable purposes by amending its by-laws or articles of incorporation or through unnecessary and costly litigation aimed at broadening b’s stated purposes therefore the board members have determined to fix b's charitable purposes by changing its governing entity from a corporation to a charitable_trust the terms of which will be fixed this trust will be called c the directors have approved and entered into a charitable_trust agreement which would govern all of c's future operations ais the grantor of c and all the current directors are the trustees for c b's board_of directors proposes to transfer all its assets to cand then b will dissolve thereafter c as the trust will control the administration of the assets the trust agreement provides that the charitable purposes not be changed after the death of a including the location of the trust aspecifically intends to discourage judicial intervention in any decisions regarding the trust's charitable purposes the trustees are required to make annual distributions of so much income and principal of the trust as is necessary to avoid application of sec_4942 of the code the trust agreement also provides that the trustees shall distribute assets only to organizations that are tax-exempt under sec_501 a or c of the code and to which contributions made are deductible under sec_170 by the donor distributions shall be made to any individual all distributions shall be made in the state in which c was formed and shall stay in this state the trustees shall make no distributions for any religious purpose or to any church or religious_organization and no distributions shall be made to or for political activities or any kind including publication or distribution of statements to influence any election or legislation or on behalf of or in apposition to any candidate for political office or for voter education or voter registration no c's current trustees are the initial trustees cshall always have at least three trustees and not more than five trustees a during her lifetime may remove add or appoint a trustee to fill a trustee vacancy following the death of a the remaining initial trustees shall have these same powers sec_507 of the code provides that except as provided in subsection b the status of any organization as a private_foundation shall be terminated only if- such organization notifies the secretary at such time and in such manner as the secretary may by regulations prescribed of its intent to accomplish such termination or a with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and b the secretary notifies such organization that by reason of subparagraph a such organization is liable for tax imposed by subsection c and either such organization pays the tax imposed by subsection c or any portion not abated under subsection g or the entire amount of such tax is abated under subsection g sec_507 of the code provides that for purposes of this part in case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 of the code provides that there is imposed on each organization which is referred to in subsection a a tax equal to the lower_of the amount which the private_foundation substantiates by adequate_records or other corroborating evidence as the aggregate tax_benefit resulting from the sec_501 status of such foundation or the value of the net assets of such foundation sec_1_507-1 of the income_tax regulations provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations or one or more private_foundations and one or more sec_509 or organizations pursuant to a transfer described in sec_507 and sec_1 c such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-3 of the regulations provides that for purposes of part ii subchapter_f chapter of the code in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee organization shall not be treated as a newly created organization thus in the case of a significant disposition of assets to one or more private_foundations within the meaning of paragraph c of this section the transferee organization shall not be treated as a newly created organization sec_1_507-3 of the regulations provides that a transferee private_foundation succeeds to that percentage of the transferor’s aggregate tax_benefit equal to the fair_market_value of the assets transferred divided by the fair_market_value of the assets held by the transferor immediately before the transfer the fair_market_value of the assets held and transferred are determined at the time of transfer sec_1_507-3 of the regulations provides that if a private_foundation incurs liability for one or more of the taxes imposed under chapter of the code or any penalty resulting therefrom prior to or as a result of making a transfer of assets described in sec_507 to one or more private_foundations then in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability sec_1_507-3 of the regulations provide that except as provided in subparagraph a a private_foundation is required to meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation such transfer shall itself be counted toward satisfaction of such requirements to the extent that the amount transferred meets the requirements of sec_4942 sec_1_507-3 of the regulations provides that if a private_foundation transfers all of its assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation for purposes of chapter of the code and sec_507 through sec_509 the transferee private_foundation shall be treated as if it were the transferor sec_1_507-3 of the regulations describes the criteria in order to come within the provisions of sec_507 of the code first the asset transfer must be from one private_foundation to another second the transfer must be pursuant to a liquidation merger redemption recapitalization or other adjustment organization or reorganization in this context other adjustment organization or reorganization includes any partial_liquidation or significant distribution of assets to one or more private_foundations third the transfer must represent percent or more of the fair_market_value of their net assets of the transferring foundation the transfer of assets from b to c qualifies as a sec_507 transaction first both b and c are qualifying foundations second the proposed transfer is an other adjustment organization or reorganization that constitutes a significant distribution of assets since it represents of the net assets of b as of the date of transfer well exceeding the threshold required by sec_1_507-3 of the regulations therefore pursuant to sec_1_507-3 of the regulations c will succeed to of b's aggregate tax_benefit sec_1_507-3 of the regulations provides that any person who is a substantial_contributor with respect to the transferor foundation shall be treated as a substantial_contributor with respect to the transferee foundation ais the only substantial_contributor with respect to b and will continue to be treated as such with respect to the trust c under sec_1_507-3 of the reguiations after b transfers all of the assets to c it will be responsible for any liabilities of c under chapter of the code to the extent c does not satisfy its own such liabilities incurred prior to or as a result of making the transfer of assets also the transfer of assets from b to ccounts towards the satisfaction of the distribution_requirements of sec_4942 for b’s taxable_year to the extent the amount transferred meets the requirements of sec_4942 b does not intend to notify the internal_revenue_service of its intention to accomplish a termination on or before the proposed transfer since b has neither been notified of any involuntary termination nor has committed any acts of which could trigger an involuntary termination the transfer of assets to c will not cause the imposition of the termination_tax under sec_507 of the code the transfer of assets from b to cis intended to further the charitable purposes of both organizations as a transfer from one organization described in sec_501 of the code to another such organization it does not give rise to any liability for tax under chapter of the code ads based on the facts submitted we rule as follows chas been recognized as exempt under sec_501 of the code and its exemption is unaffected by the transaction described in the ruling_request the transfer of assets from b to cis a non-terminating transfer under sec_507 of the code succeeds to all of the tax_attributes of b and the transfer is not an act or failure to act under sec_507 of the code we are informing your key district_director of this ruling because this ruling could help resolve future questions about your federal_income_tax status you should keep it in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed hoden u naipel wi robert c harper jr manager exempt_organizations technical group
